1
                                  UNITED STATES DISTRICT COURT
2

3                                EASTERN DISTRICT OF CALIFORNIA

4    BOARD OF TRUSTEES OF THE KERN                         Civil Case No.: 1:16-CV-01925-LJO-SKO
     COUNTY ELECTRICAL PENSION FUND,
5    BOARD OF TRUSTEES OF THE KERN
6    COUNTY ELECTRICAL WORKERS                             MOTION FOR RELIEF FROM
     HEALTH & WELFARE TRUST, AND                           STIPULATED JUDGMENT AND
7    BOARD OF TRUSTEES OF THE KERN                         REQUEST TO ENTER FINAL
     COUNTY ELECTRICAL JOURNEYMAN &                        JUDGMENT (FRCP 60) AND
8    APPRENTICESHIP TRAINING TRUST,                        PROPOSED ORDER THEREON
9

10                          Plaintiffs,
11                  v.
12
     ATKINS SPECIALTY SERVICES, INC.
13
                            Defendant.
14

15
            Pursuant to Federal Rule of Civil Procedure Rule 60 which permits relief from a previous
16
     final order under certain circumstances including “any other reason that justifies relief” (FRCP
17

18   60(b)(6)), both parties in this matter, Plaintiffs Board of Trustees of the Kern County Electrical

19   Pension Fund, Board of Trustees of the Kern County Electrical Workers’ Health & Welfare
20
     Trust, and Board of Trustees of the Kern County Electrical Journeyman & Apprenticeship
21
     Training Trust (hereinafter “Plaintiffs”) and Defendant Atkins Specialty Services, Inc.
22
     (hereinafter “Defendant”) jointly move to have a previously entered Stipulated Judgment vacated
23

24   and a Revised Final Judgment entered against Defendant Atkins Specialty Services, Inc

25   (hereinafter “Defendant”), on the grounds that Defendant has failed to adhere to the terms of the
26
     earlier filed (July 24, 2017) Stipulated Judgment, whereby Defendant agreed to make monthly
27

28                MOTION FOR RELIEF FROM JUDGMENT (FRCP 60) AND ORDER THEREON
                                CAED Case No.: 1:16-CV-01925-LJO-SKO
1    payments to Plaintiffs. Both Parties wish to avoid the incurrence of further time at court and
2
     attorneys fees and have so agreed.
3
            Per the terms of the Stipulated Judgment, a copy of which is attached hereto as Exhibit
4
     “A” and incorporated herein by reference, the Parties agreed that judgment would be entered in
5

6    the sum of $153,526.31 against Defendant representing unpaid fringe benefit contributions, for

7    which Defendant would make monthly periodic payments plus interest until the judgment was
8
     paid off. So long as Defendant submitted timely payments to Plaintiffs as required by the
9
     Stipulated Judgment, Plaintiffs would not commence collection methods for the full amount of
10
     the Judgment. However, if the Defendant failed to make any payment in the time and manner
11

12   specified, the total remaining sum of the judgment would become immediately due and payable.

13   Upon such default, Plaintiffs is authorized to enter a Revised Final Judgment in their favor if the
14
     default continues after ten (10) days written notice to the defaulting party by regular mail for the
15
     amount due as demanded, less any sums paid on account, plus accrued interest in the amount of
16
     10% per annum.
17

18          Defendant has not made a payment to the Plaintiffs since February 2018. On March 15,

19   2018, counsel for Plaintiffs sent the requisite 10-day Notice to Defendant. A true and accurate
20
     copy of that letter is attached hereto as Exhibit “B” and incorporated herein by reference. In
21
     response, Defendant submitted a letter to counsel stating that they were closing their business
22
     and “had no contracts or assets with which to move forward,” indicating that they do not intend
23

24   to make further payments per the Stipulated Judgment. A true and accurate copy of Defendant’s

25   letter is attached hereto as Exhibit “C” and incorporated herein by reference.
26

27

28                MOTION FOR RELIEF FROM JUDGMENT (FRCP 60) AND ORDER THEREON
                                CAED Case No.: 1:16-CV-01925-LJO-SKO
1           As this Court maintains jurisdiction over the subject matter of this action and over each
2
     of the parties to this Stipulated Judgment, and the Court retained jurisdiction for the purposes of
3
     implementing and enforcing this Stipulated Judgment, Plaintiffs hereby request that a Revised
4
     Final Judgment be entered in their favor in the sum of $136,361.12.
5

6    DATED: 6/15/2018                              Plaintiffs Board of Trustees of the Kern County
                                                   Electrical Pension Fund et al.
7
                                                   /s/Tiffany Lena
8
                                                   __________________________________
9                                                  Tiffany Lena, on behalf of
                                                   Plaintiffs
10

11
     DATED: 10/7/2018                              Defendant Atkins Specialty Services, Inc.
12

13                                                 /s/Jeff Atkins
                                                   __________________________________
14
                                                   Jeff Atkins, on behalf of Defendant
15
                                                  ORDER
16
            Pursuant to the above stipulation, the Clerk of Court is directed to enter a Revised Final
17

18   Judgment in favor of Plaintiffs and against Defendant in the sum of $136,361.12.

19

20
     IT IS SO ORDERED.
21
        Dated:     October 29, 2018                         /s/ Lawrence J. O’Neill _____
22                                                 UNITED STATES CHIEF DISTRICT JUDGE
23

24

25

26

27

28                MOTION FOR RELIEF FROM JUDGMENT (FRCP 60) AND ORDER THEREON
                                CAED Case No.: 1:16-CV-01925-LJO-SKO
